DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the amendments made, the 112 2nd rejection regarding claims 5 & 12 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al (U.S. PGPub # 2016/0216353) in view of Williams et al (U.S. Pat. # 2,743,415).
Regarding Independent Claim 1, Heinen teaches:
A gradiometer comprising: 
a first magnet and a second magnet mechanically coupled together and aligned along a polarization axis (See Fig. 1 below wherein there are two sets of magnets depicted.), the first magnet and the second magnet being positioned such that a pair of like magnetic poles of the first magnet and the second magnet face in opposite directions (See Fig. 1 below wherein the two sets of magnets depicted are shown with poles opposing each other.), wherein the first magnet and the second magnet are configured to move along the polarization axis in response to the external magnetic field (See Fig. 1 below wherein the two sets of magnets depicted are designed to move. See paragraphs 0013-0015, 0020, 0048, 0064, 0066, 0068, & 0072.); 
a sensing system configured to measure a change in the gradient of the magnetic field based on the movement of the first magnet and second magnet along the polarization axis in response to the magnetic field (Paragraphs 0004, 0013-0015, & 0037.).

    PNG
    media_image1.png
    481
    703
    media_image1.png
    Greyscale

Heinen does not explicitly teach:
A gradiometer for measuring a gradient of an external magnetic field.
Williams teaches:
A gradiometer for measuring a gradient of an external magnetic field (Column 2 lines 16-20 wherein “another object is to provide a gradiometer detector and circuits associated therewith for detecting gradients in external fields and indicating the magnitude and polarity thereof by a null indicating method.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Williams to the teachings of Heinen such that a gradiometer would be used for measuring a gradient of an external magnetic field because this allows one to model larger systems using effective small field measurements.
Regarding Claim 4, Heinen & Williams teach all elements of claim 1, upon which this claim depends.
Heinen teaches comprising a third magnet mechanically coupled to the second magnet on a side opposite the first magnet to move along the polarization axis, wherein the third magnet is positioned such that a pair of like magnetic poles of the third magnet and the second magnet face in opposite directions, wherein the change in a gradient of the magnetic field is a third order gradient (See Fig. 1 wherein there are two pairs of magnets depicted, totaling four distinct magnets.).
Regarding Claim 6, Heinen & Williams teach all elements of claim 1, upon which this claim depends.
Heinen teaches the sensing system is a microscope, and the change in gradient is determined based on a change in deflection of the first magnet and/or the second magnet along the polarization axis measured by the microscope (Paragraph 0083.).
Regarding Claim 7, Heinen & Williams teach all elements of claim 1, upon which this claim depends.
Heinen teaches the first magnet and the second magnet are configured to move in mechanical resonance (See Fig. 1 wherein there are two sets of magnets depicted which can move in any way one desires .).
Regarding Independent Claim 8, Heinen teaches:
A method of determining a change in a gradient of magnetic field, comprising: 
positioning and mechanically coupling a first magnet and a second magnet such that they move together along a polarization axis in response to the external magnetic field (See Fig. 1 below wherein there are two sets of magnets depicted.), the first magnet and the second magnet aligned along the polarization axis with like magnetic facing in opposite directions (See Fig. 1 below wherein the two sets of magnets depicted are shown with poles opposing each other.), 
measuring, with a sensing system, the change in the gradient of the external magnetic field based on the movement of the first magnet and the second magnet along the polarization axis in response to the external magnetic field (Paragraphs 0004, 0013-0015, & 0037.).
Heinen does not explicitly teach:
A method of determining a change in a gradient of an external magnetic field.
Williams teaches:
A method of determining a change in a gradient of an external magnetic field (Column 2 lines 16-20 wherein “another object is to provide a gradiometer detector and circuits associated therewith for detecting gradients in external fields and indicating the magnitude and polarity thereof by a null indicating method.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Williams to the teachings of Heinen such that a gradiometer would be used for measuring a gradient of an external magnetic field because this allows one to model larger systems using effective small field measurements.
Regarding Claim 11, Heinen & Williams teach all elements of claim 1, upon which this claim depends.
Heinen teaches comprising mechanically coupling a third magnet to the second magnet on a side opposite the first magnet to move together with the second magnet along the polarization axis, wherein: the third magnet is positioned such that a pair of like magnetic poles of the third magnet and the second magnet face in opposite directions; and the change in the gradient of the magnetic field is a third order gradient (See Fig. 1 wherein there are two pairs of magnets depicted, totaling four distinct magnets.).

Claims 2-3 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al (U.S. PGPub # 2016/0216353) in view of Williams et al (U.S. Pat. # 2,743,415) & Forward (U.S. Pat. # 3,273,397).
Regarding Claim 2, Heinen & Williams teach all elements of claim 1, upon which this claim depends.
Heinen does not explicitly teach the change in a gradient of the magnetic field is a second order gradient. 
Forward teaches the change in a gradient of the magnetic field is a second order gradient (Column 4 lines 26-46. Column 5 lines 54-71.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Forward to the teachings of Heinen such that the change in a gradient of the magnetic field would be a second order gradient because this is just a finer measure of the physical field and its mathematical representation. It necessarily exits and one is just trying to measure the finer and finer aspects of the physical field.
Regarding Claim 3, Heinen & Williams teach all elements of claim 1, upon which this claim depends.
Heinen does not explicitly teach the change in a gradient of the magnetic field is a higher-than-second order gradient (Column 4 lines 26-46. Column 5 lines 54-71.).
Forward teaches the change in a gradient of the magnetic field is a higher-than-second order gradient.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Forward to the teachings of Heinen such that the change in a gradient of the magnetic field would be a higher-than-second order gradient because this is just a finer measure of the physical field and its mathematical representation. It necessarily exits and one is just trying to measure the finer and finer aspects of the physical field.
Regarding Claim 9, Heinen & Williams teach all elements of claim 8, upon which this claim depends.
Heinen does not explicitly teach the change in the gradient of the magnetic field is a second order gradient (Column 4 lines 26-46. Column 5 lines 54-71.).
Forward teaches the change in a gradient of the magnetic field is a second order gradient.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Forward to the teachings of Heinen such that the change in a gradient of the magnetic field would be a second order gradient because this is just a finer measure of the physical field and its mathematical representation. It necessarily exits and one is just trying to measure the finer and finer aspects of the physical field.
Regarding Claim 10, Heinen & Williams teach all elements of claim 1, upon which this claim depends.
Heinen does not explicitly teach the change in the gradient of the magnetic field is a higher-than-second order gradient.
Forward teaches the change in a gradient of the magnetic field is a higher-than-second order gradient (Column 4 lines 26-46. Column 5 lines 54-71.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Forward to the teachings of Heinen such that the change in a gradient of the magnetic field would be a higher-than-second order gradient because this is just a finer measure of the physical field and its mathematical representation. It necessarily exits and one is just trying to measure the finer and finer aspects of the physical field.

Claims 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al (U.S. PGPub # 2016/0216353) in view of Williams et al (U.S. Pat. # 2,743,415) & Hartgers et al (CN 113597520).
Regarding Claim 5, Heinen & Williams teach all elements of claim 1, upon which this claim depends.
Heinen does not explicitly teach the first magnet and the second magnet are positioned with a separation distance of substantially 2 mm therebetween.
Hartgers teaches the first magnet and the second magnet are positioned with a separation distance of substantially 2 mm therebetween (Page 6 of translation, the last paragraph on the page.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hartgers to the teachings of Heinen such that the first magnet and the second magnet are positioned with a separation distance of substantially 2 mm therebetween because this is optimization of the device for the task at hand and anyone using such a toll would adjust the gaps to optimize tool performance. See MPEP. 2144.05 II A.
Regarding Claim 12, Heinen & Williams teach all elements of claim 8, upon which this claim depends.
Heinen does not explicitly teach the first magnet and the second magnet are positioned with a separation distance of substantially 2 mm therebetween.
Hartgers teaches the first magnet and the second magnet are positioned with a separation distance of substantially 2 mm therebetween (Page 6 of translation, the last paragraph on the page.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hartgers to the teachings of Heinen such that the first magnet and the second magnet are positioned with a separation distance of substantially 2 mm therebetween because this is optimization of the device for the task at hand and anyone using such a toll would adjust the gaps to optimize tool performance. See MPEP. 2144.05 II A.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 13,
The method of claim 8, wherein the sensing system is a microscope, measuring the change in the gradient of the magnetic field includes determining, with the microscope, a change in deflection of the first magnet and/or the second magnet along the polarization axis, wherein the change in the gradient of the magnetic field is determined based on the change in deflection.

Claims 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The structural and functional limitations as well as the temporal requirements of the method proposed would require impermissible hindsight to make any combination of references obvious.
Regarding Independent Claim 14, Heinen teaches:
A method of assembling a magnet array for a gradiometer comprising: 
attaching a first magnet to a top surface of a first transparent substrate, the first transparent substrate having a greater width than the first magnet; 
attaching a second magnet to a top surface of a second transparent substrate, the second transparent substrate having a greater width than the second magnet; 
positioning the second magnet over the first magnet along a dipole axis; 
aligning the first magnet and the second magnet along the dipole axis by viewing the first magnet and second magnet with a microscope from a position directly above the second magnet along the dipole axis and adjusting the position of the first magnet and/or the second magnet; placing epoxy on top of the first magnet; and 
lowering the second magnet onto the first magnet while continuing to view the first magnet and the second magnet with the microscope to maintain alignment along the dipole axis.
Regarding Claim 15,
The method of claim 14, wherein: the epoxy is UV curable epoxy which is cured with UV radiation to attach the first magnet and the second magnet; the first magnet is held to the first transparent substrate with cured UV epoxy; and the second magnet is held to the second transparent substrate with cured UV epoxy.
Regarding Claim 16,
The method of claim 14, wherein the first transparent substrate is a glass coverslip and the second transparent substrate is a glass coverslip.
Regarding Claim 17,
The method of claim 16, further comprising, after the step of lowering the second magnet onto the first magnet: curing the epoxy to attach the first magnet to the second magnet; breaking and removing the first transparent substrate from the first magnet; and breaking and removing the second transparent substrate from the second magnet.
Regarding Claim 18,
The method of claim 14, wherein the second magnet is attached to the second transparent substrate with a like polar orientation to the first magnet.
Regarding Claim 19,
The method of claim 14, wherein the first magnet is substantially the same size as the second magnet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent analogous art that teaches some of limitations claimed by Applicant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858